Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims and disclosure directed to the following patentably distinct species:
Group 1 (number of pumps)
Species 1a: two pumps
Species 1b: three pumps
Species 1c: more than three pumps

Group 2 (pump system embodiment )
Species 2a: blood pump system 10 
Species 2b: blood pump system 210

Group 3 (type of pump)
Species 3a: trans-valvular pump
Species 3b: peripheral vessel pump

If species 3b is elected, one of the following sub-species should also be elected: 
Sub-species 3b1: pump is for implantation in an artery
Sub-species 3b2: pump is for implantation in a vein

Group 4 (impeller embodiment)
Species 4a: impeller is mixed-flow
Species 4b: impeller is axial flow

Group 5 (cannula embodiment)
Species 5a: cannula 22
Species 5b: cannula 178
Species 5c: cannula 272
Species 5d: cannula 560

Group 6 (cannula tip embodiment)
Species 6a: Figures 31-32
Species 6b: Figures 33-34
Species 6c: Figures 35-36
Species 6d: Figures 37-38

Group 7 (catheter embodiment)
Species 7a: catheter used with blood pump system 10
Species 7b: catheter 214


Group 8 (first pump embodiment)
Species 8a: Figures 8-15
Species 8b: Figure 59
Species 8c: Figure 77
Species 8d: Figure 84-87

Group 9 (second pump embodiment)
Species 9a: Figures 16-23
Species 9b: Figure 60
Species 9c: Figure 88-95

 The species are independent or distinct because claims to such species, and also the disclosure relating to such species, recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each group, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             02/08/22